                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE

SCHACHLE DENAY TOLLIVER,                    )
                                            )
             Plaintiff,                     )
                                            )
v.                                          )      No.:   1:21-CV-102-TAV-SKL
                                            )
N. BATES; Deputy Sheriff,                   )
JAMES W. HAMMOND III, Sheriff;              )
GERALD WEBB, JR., Judge;                    )
BILL LEE, Governor of Tennessee;            )
LUKE MURRILLO, and                          )
FIRST PROPERTY MANAGEMENT;                  )
                                            )
             Defendants.                    )


                                        ORDER

      This civil matter is before the Court on the Report and Recommendation (R&R)

entered by United States Magistrate Judge Susan K. Lee on July 1, 2021 [Doc. 6],

regarding pro se plaintiff Schachle Denay Tolliver’s application to proceed in forma

pauperis [Doc. 1].   Judge Lee previously had allowed plaintiff to file an amended

complaint to cure various deficiencies and warned plaintiff that “any failure to state a

claim in an amended complaint will result in the dismissal of this action” [Doc. 3 p. 5].

After plaintiff did not do so within the time allotted, Judge Lee then issued the R&R

recommending dismissal without prejudice. Accordingly, the magistrate judge also

recommends that defendant’s application to proceed in forma pauperis [Doc. 1] be denied

as moot.




Case 1:21-cv-00102-TAV-SKL Document 8 Filed 07/26/21 Page 1 of 2 PageID #: 94
       There have been no timely objections filed to the R&R,1 and enough time has

passed since the filing of the R&R to treat any objections as having been waived. See

28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

       After careful review of the matter, the Court agrees with the magistrate judge’s

recommendations. Accordingly, the Court ACCEPTS the R&R [Doc. 6] in full pursuant

to 28 U.S.C. § 636(b)(1). This action is DISMISSED WITHOUT PREJUDICE, and

defendant’s application to proceed in forma pauperis [Doc. 1] is DENIED as MOOT.

The Clerk of Court is DIRECTED to CLOSE this case.

       IT IS SO ORDERED.


                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE




       1
           Docket notations were made [Docs. 5, 7] that mail containing the previous order
allowing for an amended complaint, the notice regarding the requirement to notify the Court of a
change of address, and the R&R sent to plaintiff at the address listed were returned as
undeliverable. The envelope has a notation by the U.S. Postal Service that the mail was unable
to be forwarded. Though the Court was unable to specifically notify plaintiff of the requirement
to update the Clerk and other parties to the proceeding with any change of address pursuant to
Local Rule 83.13, the Rule nonetheless states that parties “proceeding pro se shall be expected to
be familiar with and follow . . . these rules.”
                                                2


Case 1:21-cv-00102-TAV-SKL Document 8 Filed 07/26/21 Page 2 of 2 PageID #: 95
